                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-323-FDW-DCK

 DERRICK HENDERSON and                                    )
 TERESA HENDERSON,                                        )
                                                          )
                Plaintiffs,                               )
                                                          )
    v.                                                    )   ORDER
                                                          )
 FREEDOM MORTGAGE CORPORATION,                            )
                                                          )
                Defendant.                                )
                                                          )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 4) filed by Kelly Eisenlohr-Moul, concerning David A.

Zulandt on June 10, 2020. David A. Zulandt seeks to appear as counsel pro hac vice for Defendant,

Freedom Mortgage Corporation. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 4) is GRANTED. David A. Zulandt

is hereby admitted pro hac vice to represent Defendant, Freedom Mortgage Corporation.



                                  Signed: June 11, 2020




         Case 3:20-cv-00323-FDW-DCK Document 6 Filed 06/11/20 Page 1 of 1
